Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 appears to have a copy and paste error. The following amendment, replacing the language would clarify the issue:
“1. A non-transitory computer readable medium comprising computer readable code executable by one or more processors to:”

The examiner notes the claims needs to be clear that the code is actually functional, that it is in a form that imparts function into a computer instead of being a nonexecutable form of the code. That is if the medium being claimed doesn’t impart function to a computer then the code is nonfunctional descriptive material and can’t patentably distinguish. That is, it would be indistinguishable from a computer readable medium capable of embodying the content. That is the claim does not limit the code to functional descriptive material. 
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, “A non-transitory computer readable medium of claim 1, further comprising computer readable code to:” is self-referential. For these reasons it is not clear exactly what is intended. As best can be understood it is a copy and paste error when constructing the claims. Since claim 1 is indefinite all of the dependent claims are indefinite under the same rationale. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5, 6, 8, 10, 15, 16 of U.S. Patent No. 11, 354, 869. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re broader in every way.


Instant Application
Patent
1. A non-transitory computer readable medium of claim 1, further comprising computer readable code to:
1. (Currently Amended) A non-transitory computer readable medium comprising computer readable code executable by one or more processors to:
obtain a geometric representation corresponding to a physical surface in a real environment;
obtain, by a first device, a first geometric representation and a second geometric representation corresponding to a physical surface in a real environment;
present a virtual object at a location on the physical surface based on the geometric representation;
obtain, by a first device, a first geometric representation and a second geometric representation corresponding to a physical surface in a real environment; determine an initialization location on the [[first]] physical surface for a virtual object;
based on the geometric representation; receive an indication that the virtual object is virtually moved along the physical surface;
8. receive an indication that the virtual object is virtually moved along the [[first]] physical surface;
determine that the virtual object is approaching an endpoint of the geometric representation of the physical surface; and
8. determine that the virtual object is approaching an endpoint of the first geometric representation of the [[first]] physical surface; and
in response to determining that the virtual object is approaching an endpoint to the geometric representation of the physical surface, modify the geometric representation to include an extended geometric representation.
8. in response to determining that the [[user]] virtual object is approaching an endpoint to the first geometric representation of the [[first]] physical surface, modify the first geometric representation to include an extended first geometric representation, wherein the virtual object is rendered to move along the extended first geometric representation to an updated location.



Instant
1
2
3
4
5
6
7
8
9
Patent
1 & 8
8
9
10
3
5 & 6
8
11 & 15
15



Instant
10
11
12
13
14
15
16
17
18
Patent
16
1, 8, 10
1 & 3
1 & 5 & 6
1 & 8
1 & 8
8
1 & 10
1 and 10


Instant 
19
20
Patent
1 & 3
1 & 5 & 6



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

SnapToReality: Aligning Augmented Reality to the Real World, “Augmented Reality (AR) applications may require the precise alignment of virtual objects to the real world. We propose automatic alignment of virtual objects to physical constraints calculated from the real world in real time (“snapping to reality”). We demonstrate SnapToReality alignment techniques that allow users to position, rotate, and scale virtual content to dynamic, real world scenes. Our proof-of-concept prototype extracts 3D edge and planar surface constraints. We furthermore discuss the unique design challenges of snapping in AR, including the user’s limited field of view, noise in constraint extraction, issues with changing the view in AR, visualizing constraints, and more. We also report the results of a user study evaluating SnapToReality, confirming that aligning objects to the real world is significantly faster when assisted by snapping to dynamically extracted constraints. Perhaps more importantly, we also found that snapping in AR enables a fresh and expressive form of AR content creation.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616